t c memo united_states tax_court richard a and carol b little petitioners v commissioner of internal revenue respondent docket no filed date p owned stock in dondi financial df df held percent of the stock of vernon v v was a savings and loan the fhlbb seized v terminated its operations and appointed the fslic as its receiver in date df filed for bankruptcy in date p owned stock in texana t t held percent of the stock of texana savings loan tsl the fhlbb put tsl in receivership and appointed the fslic to liquidate tsl in date p deducted losses for worthless_stock from df in and t in r disallowed part of the df loss and all of the t loss r amended the answer contending that p owed an additional deficiency because the df stock became worthless in r called two fbi agents as witnesses and offered into evidence pages of interview notes in response to p's hearsay objection r argued that the agents' oral testimony and notes were records or reports of a public agency admissible under fed r evid or held r's contention in the amended answer is new_matter upon which r bears the burden_of_proof rule a tax_court rules_of_practice and procedure held further oral testimony of the two fbi agents is not a record or report of a public agency of fed r evid held further oral testimony of the two fbi agents is not admissible under fed r evid because respondent did not satisfy the notice requirement of the rule held further the interview notes are not admissible because they were not exchanged before trial contrary to the court’s standing_pretrial_order held further p may deduct dollar_figure for df stock in held further p may deduct dollar_figure for t stock in john d copeland for petitioners steven walker and barbara leonard for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners had deficiencies in federal_income_tax of dollar_figure for and dollar_figure for respondent filed an amended answer asserting an additional deficiency of dollar_figure for the issues for decision are whether respondent's contention that petitioners' worthless_stock deduction for dondi financial corp dondi financial stock in was taken in the wrong year is new_matter on which respondent bears the burden_of_proof we hold that it is whether testimony in the trial of this case by federal bureau of investigation fbi special agents is a record or report of a public agency admissible under rule or of the federal rules of evidence we hold that it is not whether pages of interview notes made by fbi special agents which were not exchanged before trial are admissible we hold that they are not whether petitioners may deduct dollar_figure for a loss from dondi financial stock in we hold that they may whether petitioners may deduct dollar_figure for a loss from texana capital corp stock in we hold that they may section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure unless otherwise stated findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and lived in scottsdale arizona when they filed their petition richard a little petitioner graduated from the university of michigan in with a bachelor's degree in economics petitioner was an officer in the u s air force he was stationed in france from to he returned to the united_states in and worked for months as a registered stockbroker in santa barbara california he then worked for a home builder in ventura california for about a year and a half from to he operated his own building company and joint ventured with another person for years after succeeding in the home building business in california petitioner moved to new york city to work for levitt sons one of the nation's largest single-family-home builders after about years he took a position in columbus ohio with a company that built apartment buildings petitioner then worked in jacksonville florida for a company that built apartment and condominium buildings in petitioner moved to the san francisco area to work for builders resources builders builders' primary business was providing venture capital to small builders throughout the united_states petitioner worked for builders for about years during that time he met donald r dixon dixon dixon was then the third largest single-family-home builder in dallas texas builders financed dixon's dallas home-building activities from to petitioner worked on several real_estate developments and syndications and became the chief financial officer of a residential real_estate firm in petitioner moved to france in he moved to london and helped to establish the u s property trust which invested money from english and scottish pension funds petitioner was financially successful in he bought acres of land in sonoma county california he started a vineyard which produced about dollar_figure per year net of expenses and taxes starting in petitioner sold the vineyard in b dondi financial corp petitioner's association with dondi group inc from january to date dixon contacted petitioner in dixon wanted petitioner to work for him at dixon's request petitioner went to dallas in date to see dixon's home building business petitioner decided to work for dixon petitioner joined dixon's organization dondi group inc and ran a subsidiary financing company called dondi equities petitioner commuted between london and dallas from february to may and moved to dallas in date while working at dondi equities petitioner met woody lemons lemons lemons was president of vernon savings loan vernon at the time petitioner stopped working for dondi equities in date he moved to houston texas and started building single- family homes and an apartment project with a friend dixon's purchase of vernon during the summer of dixon decided that he wanted to buy a savings and loan dixon researched various financial institutions and chose vernon dixon proposed that he buy percent of vernon's stock and that petitioner lemons and rick ramsey not otherwise identified in the record each buy percent dixon bought percent of vernon in date for an amount not stated in the record dixon paid percent of the purchase_price in cash and financed percent dixon transferred vernon's stock to dondi financial in date dondi financial was a holding_company formed to hold vernon stock dondi financial had no other assets dondi financial assumed dixon's obligation to pay the rest of the purchase_price dondi financial paid significant amounts on this obligation while it owned vernon petitioner's reassociation with dondi group inc dixon contacted petitioner in date petitioner needed additional capital for his apartment project dixon convinced petitioner to work for him again by agreeing to provide capital for the project petitioner moved to dallas and started working for dixon at dondi financial in date petitioner became president of dondi financial shortly after he returned lemons was vernon's chairman when petitioner returned to dondi financial c texana savings loan lemons' purchase of tomanet stock in mid-1983 lemons approached petitioner about buying another savings and loan lemons suggested that he petitioner and several other dondi financial and vernon executives buy the stock of a holding_company named tomanet tomanet owned about percent of the stock of texana savings loan texana lemons negotiated an option to buy tomanet stock lemons bought tomanet stock with purchase money mortgages from tomanet stockholders and financial institutions such as first city savings petitioner and the other investors were to give lemons a downpayment and execute a note payable to him for the balance of the purchase_price if they wanted to buy the tomanet stock petitioner's purchase of tomanet stock from lemons petitioner bought big_number shares of tomanet stock for dollar_figure on date petitioner paid dollar_figure as a downpayment petitioner borrowed the downpayment from state savings loan not further identified in the record through an unsecured loan petitioner executed notes payable to lemons for dollar_figure and dollar_figure on date lemons gave petitioner quarterly reminders of the amounts due under the notes petitioner paid lemons about dollar_figure on the dollar_figure note petitioner had no agreement with lemons to not make payments on the dollar_figure note petitioner paid about dollar_figure on the dollar_figure note on date tomanet issued stock certificates to petitioner for big_number shares and big_number shares petitioner pledged big_number shares to lemons as security for his note on date tomanet changed its name to texana capital corp texana capital petitioner was not involved in any of texana's activities and did not receive texana's financial statements d petitioner's transfer to vernon's california subsidiary and dixon's offer to sell dondi financial stock to dondi group inc employees petitioner left dallas in date to become president of vernon asset management corp a vernon subsidiary in southern california while in california petitioner did not control vernon's day-to-day operations or know about every loan vernon made on date vernon entered into a supervisory agreement not otherwise described in the record with the federal savings and loan insurance corporation fslic dixon offered to sell dondi financial stock to dondi group inc employees in date dixon required any employee who wanted to buy the stock to pay percent down and execute a purchase_money_mortgage for percent the purchase_money_mortgage was a 5-year note employees were to pay only interest during the years and make a balloon payment of the principal after years dixon held at least percent of dondi financial stock at all relevant times petitioner bought big_number shares of dondi financial stock on date petitioner paid dollar_figure for the stock petitioner paid dollar_figure in cash and executed a note for dollar_figure the cash consisted of dollar_figure from deferred_compensation dollar_figure from interest on the deferred_compensation dollar_figure from accrued dividends and dollar_figure from a loan from vernon the loan from vernon was evidenced by a 5-year note for dollar_figure and secured_by petitioner's savings account petitioner paid the dollar_figure note in the dollar_figure note was payable to dondi financial the note required petitioner to make quarterly payments and had an interest rate of dollar_figure percent the note was fully recourse petitioner pledged his dondi financial stock as security for the note from date to date petitioner paid dollar_figure on the note petitioner agreed to give dixon dondi financial and the other dondi financial shareholders an option to buy petitioner's dondi financial stock if he stopped working for dondi financial dixon had the first right to buy the shares if dixon did not buy the stock within days dondi financial could exercise its option if dondi financial did not do so the shareholders could buy the stock pro_rata if neither dixon dondi financial nor the other shareholders exercised their option dondi financial had to buy the stock e initial actions by bank regulator sec_1 the cease and desist order on date the federal_home_loan_bank board fhlbb issued a cease and desist order fhlbb order to vernon because of its improper lending practices the fhlbb order required vernon to correct its loan approval process to evaluate its portfolio and to bring its operations into compliance with regulatory standards the fhlbb order required vernon to prepare a plan detailing its projected business strategies and operations through date petitioner's resignation from dondi financial petitioner resigned from dondi financial on date petitioner wanted to sell his dondi financial stock for about dollar_figure million as provided by the shareholder agreement in date dondi financial offered to buy petitioner's stock for an amount not disclosed in the record petitioner rejected this offer petitioner and dondi financial could not agree on a selling_price and petitioner did not sell the stock vernon's financial troubles in date the state of texas appointed earl hall hall a state regulatory agent to run vernon hall and the remaining directors tried to continue vernon's operations on date respondent issued a refund check to dondi financial for dollar_figure on date dondi financial endorsed the check to vernon f the attempted sale of texana capital in late petitioner and other texana capital shareholders tried to sell texana capital's texana stock the shareholders held about percent of texana capital's shares and texana capital held about percent of texana's shares texana capital had no assets other than texana stock in november or december of lemons negotiated the sale of texana capital's texana stock in february of lemons and petitioner signed agreements to sell the stock however the parties did not make a final agreement and petitioner never sold his stock petitioner would have made a profit of about dollar_figure if the agreement had been completed g termination of vernon's operations and bankruptcy of dondi financial the seizure of vernon the fhlbb seized vernon terminated its operations and appointed the fslic as receiver on date vernon disavowed all of its obligations to pay its creditors vernon was reconstituted as vernon federal savings association vfsa vfsa did not issue stock to dondi financial to replace dondi financial's holdings in vernon on date the fslic sued seven vernon officers including petitioner for dollar_figure million the bankruptcy of dondi financial dondi financial filed for bankruptcy on date petitioner filed a claim against dondi financial for dollar_figure this amount was the difference between the repurchase price of his stock and the balance on the note the bankruptcy trustee trustee sued petitioner for dollar_figure plus interest on petitioner's note these suits were settled on date petitioner paid the bankruptcy_estate dollar_figure and withdrew his suit the trustee also withdrew his suit philip palmer palmer was the attorney for dondi financial's bankruptcy trustee palmer examined dondi financial's books_and_records during his investigation of dondi financial palmer saw vernon's financial statements including those which had been certified by audit and others that had been prepared by government regulatory authorities for each year before the bankruptcy monthly reports from to and regulatory reports palmer used these documents to estimate vernon's fair_market_value from about to palmer took into account the fair_market_value of vernon and about three of its small subsidiaries in estimating when dondi financial became insolvent palmer focused on vernon's commercial and residential loans because vernon's and dondi financial's insolvency resulted from the improper granting and reporting of these loans the fslic's seizure of petitioner's assets on date the fslic obtained a preliminary injunction against seven vernon directors including petitioner the injunction sequestered the directors' assets the injunction allowed petitioner to spend dollar_figure each month that amount was increased a few days later to dollar_figure because of the injunction petitioner could no longer make payments on the dollar_figure note to lemons the injunction made petitioner insolvent the injunction was still in effect at the time of the trial of this case the closing of texana on date the fhlbb put texana in receivership and appointed the fslic as receiver to liquidate texana h criminal prosecution and conviction of some vernon officers and directors some vernon officers and directors not including petitioner were convicted of crimes relating to their activities at vernon or its subsidiaries on date roy dickey a former vernon president was convicted of falsifying a delinquent loan list submitted to the fslic on date james r veteto the former president of vernon service corp was convicted of falsifying vernon loans on date pat l malone a vernon executive vice president was convicted of misapplying vernon funds using false documents to conceal the misapplication of funds and using the misapplied funds to make illegal political campaign contributions on date patrick king a former vice chairman of vernon's board_of directors was convicted of making false entries in vernon books reports and statements and of using vernon funds to make illegal campaign contributions on date lemons was convicted of misapplying vernon funds and accepting a bribe petitioner was not indicted for or convicted of any crimes relating to vernon a burden_of_proof opinion we first decide whether respondent's contention that petitioners' worthless_stock deduction for dondi financial stock in was taken in the wrong year is new_matter on which respondent bears the burden_of_proof burden_of_proof if respondent raises new_matter or an increased deficiency in an amended answer the taxpayer generally bears the burden_of_proof rule a 290_us_111 however if the commissioner pleads new_matter or an increased deficiency in the answer the commissioner has the burden_of_proof as to the new_matter or increased deficiency rule a a new position taken by the commissioner is not new_matter if it clarifies and is consistent with the original determination and does not increase the deficiency 61_tc_744 50_tc_478 however if the new position requires the taxpayer to present different evidence it is new_matter and the commissioner bears the burden_of_proof 77_tc_881 58_tc_895 notice_of_deficiency petitioners deducted dollar_figure for worthless dondi financial stock in and dollar_figure for worthless texana capital stock in in the notice_of_deficiency respondent disallowed dollar_figure of petitioners' deduction for and all of their deduction for respondent determined that petitioners did not establish that the amount shown ie dollar_figure and dollar_figure was a a loss and b sustained by you the notice_of_deficiency also included the following calculation purchase cost dollar_figure purchase cost dollar_figure less cash paid big_number payments verified adjustment big_number adjustment big_number amendment to answer in the petition petitioners contended that respondent erred in disallowing the worthless_stock deductions in the answer respondent denied that respondent's determination was in error about months later and days before trial respondent moved to amend the answer and lodged an amended answer we granted respondent's motion in the amended answer respondent asserted that petitioners were liable for an increased deficiency of dollar_figure for because they were not entitled to deduct the dollar_figure respondent had previously allowed for the dondi financial stock in the amended answer respondent asserted for the first time that because dondi financial became insolvent in a year earlier than the stock in dondi financial corp became worthless no later than date increased deficiency and new_matter under rule respondent contends that the amended answer did not raise new_matter for purposes of rule and that the notice_of_deficiency required petitioners to prove that the dondi financial stock became worthless in respondent argues that respondent discovered that the notice_of_deficiency mistakenly failed to disallow all of the deduction and that respondent's error was computational respondent also contends that the notice_of_deficiency was broadly worded and that the amended answer is consistent with that broad language respondent bears the burden_of_proof if respondent asserts an increased deficiency rule a thus respondent bears the burden of proving that petitioner is liable for the additional deficiency of dollar_figure we also conclude that respondent raised new_matter in the amended answer respondent allowed petitioners' deduction in for part of the dondi financial stock loss dollar_figure petitioner would not be entitled to any worthless_stock deductions for dondi financial in unless it became worthless in we can only conclude that respondent was not challenging petitioners' claim that the dondi financial stock became worthless in in the amended answer respondent contends that the dondi financial stock became worthless no later than date petitioners would be required to present different evidence to contest this allegation than they would have been required to present to contest the notice_of_deficiency thus respondent's contention in the answer is new_matter upon which respondent bears the burden_of_proof respondent contends that the amended answer corrected a mathematical computation in the notice_of_deficiency we disagree respondent has not identified a mathematical error in the notice_of_deficiency respondent contends that petitioners bear the burden_of_proof because they are not prejudiced if they are required to prove the year their dondi financial stock became worthless respondent contends that petitioners are not prejudiced because they amended their petition after respondent amended the answer to claim that if their dondi financial stock did not become worthless in then it became worthless in or we disagree first rule a provides that the burden_of_proof on new_matter is on the commissioner rule a does not limit this to cases where the taxpayer would be prejudiced by bearing the burden_of_proof rule a second petitioners would be prejudiced by being first told days before trial that they have the burden of proving when their dondi financial stock became worthless conclusion petitioners bear the burden of proving that their basis in dondi financial stock was as claimed on their tax_return respondent bears the burden of proving that the dondi financial stock became worthless before b evidentiary matters we next decide whether certain evidence is admissible testimony by fbi special agents in the pretrial memorandum respondent listed two fbi special agents as witnesses curt l hodges hodges and dale v hogue hogue respondent's memo said only that both agents would testify about their investigation of the facts surrounding this case and to the truthfulness or untruthfulness of the petitioner's witnesses in hodges and hogue were assigned to a task force created to investigate suspected criminal activity in the texas savings and loan industry hogue was the agent in charge of the vernon investigation from to hodges investigated vernon from to respondent called hodges and hogue to testify about their investigation petitioner objected that the testimony was hearsay whether hodges' and hogue's testimony is a record of a public agency for purposes of rule of the federal rules of evidence the public records exception to the hearsay rule the federal rules of evidence generally apply to proceedings of this court sec_7453 rule a 99_tc_370 affd 39_f3d_658 6th cir 80_tc_1145 affd 749_f2d_1216 6th cir respondent concedes that hodges' and hogue's testimony is hearsay but contends that it is admissible under rule c of the federal rules of evidence as a report or statement of a public agency records reports statements or data compilations of a public agency setting forth factual findings resulting from an investigation made pursuant to authority granted by law are admissible as an exception to the hearsay rule unless the sources of information or other circumstances indicate lack of trustworthiness fed r evid c fed r evid provides an exception to the hearsay rule for records reports statements or data compilations in any form of public offices or agencies setting forth a the activities of the office or agency or b matters observed pursuant to duty imposed by law as to which matters there was a duty to report excluding continued respondent contends that the trial testimony of hodges and hogue is a statement of a public agency for purposes of rule c of the federal rules of evidence we recognize that the word statement viewed in isolation could refer to an oral communication if rule of the federal rules of evidence referred to statements by an employee of a public agency we might agree with respondent that oral testimony could be a statement for purposes of that rule however the phrase an employee of does not appear in rule of the federal rules of evidence thus we think the phrase a statement by a public agency does not include an oral statement by an individual agency employee instead we think it refers to a more formal written document which was reviewed approved or subject_to a clearance process of some sort that transforms it from a statement by an employee of an agency to a statement by the agency respondent does not cite and we have not found a case where trial testimony was admissible as a record or report of a public continued however in criminal cases matters observed by police officers and other law enforcement personnel or c in civil actions and proceedings and against the government in criminal cases factual findings resulting from an investigation made pursuant to authority granted by law unless the sources of information or other circumstances indicate lack of trustworthiness agency under rule of the federal rules of evidence the cases respondent cites all involve written documents see 283_f2d_613 9th cir selective service file 210_f2d_795 9th cir file containing affidavits investigator reports and bank reports 196_f2d_120 9th cir transcript of an administrative hearing 159_f2d_105 2d cir written interdepartmental communications contrary to respondent's position professor wigmore concludes that a statement should be in writing to be admitted under the common_law public records exception wigmore on evidence sec pincite we conclude that hodges' and hogue's oral testimony is not admissible under rule c of the federal rules of evidence whether hodges' and hogue's oral testimony is admissible under rule of the federal rules of evidence the residual exception to the hearsay rule a background respondent contends that hodges' and hogue's testimony is admissible under rule of the federal rules of evidence fed r evid provides an exception to the hearsay rule for a statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness if the court determines that a the statement is continued the residual exception to the hearsay rule to admit a statement under rule of the federal rules of evidence the proponent must show that it has circumstantial guarantees of trustworthiness equivalent to those required to qualify for other hearsay exceptions is offered as evidence of a material fact is more probative on the point for which it is offered than any other evidence which the proponent could obtain through reasonable efforts serves the general purposes of the federal rules of evidence and the interests of justice if admitted and was provided with particulars of the testimony to the other party sufficiently in advance of trial so that the other party has a fair opportunity to prepare to meet it fed r evid rule of the federal rules of evidence is narrowly construed and applies only in exceptional circumstances 890_f2d_1215 d c cir 595_f2d_755 d c cir continued offered as evidence of a material fact b the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts and c the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence however a statement may not be admitted under this exception unless the proponent of it makes known to the adverse_party sufficiently in advance of the trial or hearing to provide the adverse_party with a fair opportunity to prepare to meet it the proponent's intention to offer the statement and the particulars of it including the name and address of the declarant 100_tc_457 86_tc_1134 b_notice requirement rule of the federal rules of evidence requires the offering party to notify the opposing party of the particulars of the testimony sufficiently in advance of trial to prepare to meet it respondent contends that petitioner had adequate notice of hodges' and hogue's testimony we disagree respondent's only notice to petitioner was a statement in the pretrial memorandum that the two agents would testify about the truthfulness or untruthfulness of petitioners' witnesses and the facts surrounding this case ie this civil tax case a case which hodges said at trial was not the subject of the task force's investigation respondent did not give notice to petitioners of any of the particulars of the direct examination which covered transcript pages respondent cites 770_f2d_768 9th cir and 654_f2d_591 9th cir in which the u s court_of_appeals for the ninth circuit interpreted the notice requirement of rule c of the federal rules of evidence in brown the court_of_appeals held that the trial_court properly admitted the defendants' passports where the government did not tell the defendants before trial that it intended to offer the passports into evidence united_states v brown supra the government's failure to meet the notice requirement did not prevent admission of the passports because the defendants had a fair opportunity to attack the trustworthiness of their own passports id in piva work sheets and information about job applicants were held to be admissible even though the notice requirement was not met the trial lasted more than a year after the evidence was admitted during which the other party could have moved to strike it or could have rebutted it with additional evidence also the opposing party had ample opportunity to attack the trustworthiness of the evidence through extensive cross- examination and the trial_court found that the evidence was reliable piva v xerox corp supra pincite this case is very different from brown and piva respondent elicited very detailed testimony from hodges and hogue petitioner had no notice of the testimony except for a general reference in respondent's pretrial memorandum respondent contends that petitioner had a fair opportunity to cross-examine hodges and hogue we disagree although petitioners' counsel had cross-examined hodges and hogue respondent's pretrial memorandum did not help petitioners to prepare for it petitioners' counsel telephoned both hodges and hogue about a week before trial to ask about their testimony however neither agent responded to his inquiry we hold that respondent did not give petitioners notice as required by rule of the federal rules of evidence c circumstantial guarantees of trustworthiness respondent must also show that hodges' and hogue's testimony has circumstantial guarantees of trustworthiness equivalent to those required to qualify for other hearsay exceptions fed r evid respondent contends that the testimony meets this requirement because the fbi agents had an adequate basis for their factual findings the results of the fbi's investigation support the truthfulness of the fbi agents' factual findings petitioner extensively cross-examined the fbi agents and statements made by public officials based on their factual findings from an investigation made pursuant to authority granted by law are generally believed to be trustworthy we disagree that these points establish circumstantial guarantees of trustworthiness equivalent to those required to qualify for other hearsay exceptions respondent's only reference to another hearsay exception is to rule of the federal rules of evidence we held above that rule of the federal rules of evidence does not apply here see par b-2 p the rules of evidence do not provide a blanket hearsay exception for testimony by public officials respondent has not shown that the fbi agents' testimony has circumstantial guarantees of trustworthiness that are equivalent to other hearsay exceptions we hold that the testimony of hodges and hogue is not admissible under rule of the federal rules of evidence whether statements made by witnesses to fbi agents are admissible a fd-302 reports hodges and hogue testified that the fbi agents assigned to the task force prepared memoranda of interviews with to people during their investigation of vernon these documents are fd-302 reports reports respondent offered into evidence reports for witnesses covering pages respondent first gave the reports to petitioner pincite p m on the second and last day of trial respondent also asked that the reports be sealed respondent asked that the reports be used only for the instant case and that the copy petitioner was to receive be returned by petitioners' counsel with a statement under penalty of perjury that it had not been copied or released and that no additional copies of which he was aware were made petitioner objected to admitting the reports on the grounds that they were not exchanged before trial as required by the standing_pretrial_order and that they are hearsay b standing_pretrial_order about months before this case was calendared for trial we sent a copy of the court's standing_pretrial_order to the parties it stated in part any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session materials not provided in compliance with our pretrial orders may be excluded from evidence 77_f3d_637 2d cir exclusion of documents under the standing_pretrial_order is particularly justified if they are complex and voluminous as here see kodak v commissioner tcmemo_1991_485 affd without published opinion 14_f3d_47 3d cir the reports are not admissible because they were not exchanged at least days before the first day of the trial session as required by our standing_pretrial_order in light of our ruling that the reports are not admissible because they were not exchanged before trial we need not consider petitioner's hearsay objection c dondi financial stock as stated above petitioners bear the burden of proving that their basis in the dondi financial stock was as they claimed on their tax_return and respondent has the burden of proving that the dondi financial stock became worthless before see par a-5 p basis petitioner paid dollar_figure in cash and executed a dollar_figure note for big_number shares of dondi financial stock respondent concedes and we find that petitioners' basis in the dondi financial stock was dollar_figure worthlessness a background respondent contends that the dondi financial stock became worthless in or earlier we disagree and we conclude that the dondi financial stock became worthless in we reach this conclusion regardless of which party has the burden_of_proof stock is worthless if it has neither liquidating value nor potential value 71_tc_955 a corporation's stock has liquidating value if its assets exceed its liabilities id a corporation's stock has potential value if there is a reasonable expectation that it will become valuable in the future 38_bta_1270 affd 112_f2d_320 7th cir a corporation's stock may be worthless if the corporation declares bankruptcy ceases to operate liquidates or has a receiver appointed because these events can destroy the stock's potential value id whether stock becomes worthless in a particular year is a question of fact 326_us_287 253_f2d_639 9th cir affg in part and revg in part tcmemo_1956_247 austin co v commissioner supra pincite the standard for deciding when stock becomes worthless varies according to the circumstances of each case boehm v commissioner supra 280_us_445 the taxpayer's attitude and conduct are considered but are not dispositive boehm v commissioner supra pincite 56_tc_191 b collapse of vernon and dondi financial respondent contends that dondi financial became insolvent by because the real_estate market crashed in vernon paid millions of dollars of compensation to vernon officers and directors from to and vernon paid other flamboyant expenses we disagree we think other more significant facts show that dondi financial stock did not become worthless in the fhlbb order required vernon to change its financial practices to meet federal regulatory standards the fhlbb order required vernon to prepare a comprehensive plan detailing business strategies and operations through date these actions show that an effort was made by the fhlbb and vernon to keep vernon operating it is reasonable to conclude that dondi financial stock had value as long as vernon operated we conclude that vernon had value until the fhlbb appointed a receiver and ordered its liquidation and dondi financial declared bankruptcy in date c palmer's testimony respondent contends that dondi financial stock had no liquidating value after because palmer the bankruptcy trustee's attorney during dondi financial's bankruptcy proceedings testified that dondi financial was insolvent by respondent asserts that palmer's opinion is convincing because he was independent and his findings are supported by a reasonable foundation the real_estate downturn from to and crash by early vernon's liability for the loans owned by dondi residential properties inc for its property and vernon's extensive lending of money on commercial real_estate projects we disagree palmer believed that the fslic appraisers underappraised property yet he relied on the fslic appraisals and did not use an independent_appraiser palmer did not consider vernon's non- texas assets palmer was reviewing whether dondi financial had made any fraudulent_conveyances within the last years before its insolvency under the then-applicable texas fraudulent_conveyances law a transfer was void if a debtor dondi financial did not have enough assets in texas to pay all of its debts tex bus com code ann sec_24 a west thus palmer's valuation of vernon and dondi included only texas assets see in re dondi financial corp bankr this statute was amended in see tex bus com code ann sec_24 historical note west n d tex about percent of the amount of vernon loans was non-texas loans ie out-of-state loans made in florida california louisiana and oklahoma palmer recognized that vernon failed gradually he said vernon savings loan died by degrees the first was the notice in '81 as i recall to see if the vernon savings loan people could correct their own problems the second was in when the federal government went in there and put their people in to see if the supervision would help the third was also in when the federal government actually took over the running of it to see whether or not it could be sold the final take over in is after you've determined that none of those others will work the patient is dead and it's time for a funeral on date the fhlbb seized vernon appointed the fslic as receiver and reconstituted vernon as vfsa dondi financial filed its bankruptcy petition on date we hold that this was when dondi financial stock became worthless d petitioner's testimony about dondi financial_assets and liabilities dondi financial received a dollar_figure million tax_refund check in date petitioner testified that as of date dondi financial had liabilities of about dollar_figure to dollar_figure million respondent did not introduce evidence to rebut petitioner's testimony petitioner was knowledgeable about vernon's and dondi financial's finances and was dondi financial's president from to and president of vernon's california operations from to petitioner estimated that vernon had between dollar_figure and dollar_figure million in assets when dixon bought it in and that those assets had grown to more than dollar_figure million when petitioner returned to dondi financial in petitioner also testified that a monthly report submitted to the fhlbb showed that vernon had a positive net_worth as of date while petitioner's testimony is less reliable than vernon's or dondi financial's financial statements we disagree with respondent's view that we should disregard it e respondent's other contentions respondent points out that petitioner did not provide documents or expert testimony to establish the amount of vernon's or dondi financial's liabilities for any year petitioner testified to these points but respondent urges us to disregard his testimony as self-serving we may not arbitrarily disregard testimony that is competent relevant credible and uncontradicted conti v commissioner f 3d pincite 217_f2d_252 3d cir 211_f2d_210 6th cir we found petitioner's testimony to be credible and uncontradicted respondent contends that we should infer that any documentary_evidence or testimony from prospective witnesses would have been unfavorable to petitioner respondent points out that where a party fails to introduce evidence in his or her possession which if true would be favorable there is a presumption that the evidence if produced would favor the opposing party 6_tc_1158 affd 162_f2d_513 10th cir we do not apply that presumption here for several reasons first petitioner offered vernon's monthly reports for march june and date and an unaudited statement of vernon's financial condition for july and date these exhibits were admitted to show their effect on petitioner and not for their truth however since petitioners offered the documents the rationale behind the negative inference under wichita terminal does not apply second petitioners introduced evidence that the dondi financial stock became worthless in wichita terminal does not apply to situations where a party provides evidence sufficient to meet the burden_of_proof see ianniello v commissioner tcmemo_1991_415 cohen v commissioner tcmemo_1991_413 third respondent not petitioner had the burden of proving that the dondi financial stock became worthless no later than date the wichita terminal presumption generally applies where the party failing to produce the evidence has the burden_of_proof wichita terminal elevator co v commissioner supra pincite fourth respondent's contention that we infer that testimony by prospective witnesses not called at trial would be unfavorable to petitioner seems hypothetical at best since respondent did not identify any available witnesses who petitioners should have called f testimony of hodges and hogue respondent contends that testimony by hodges and hogue shows that dondi financial stock lost its value before_1984 as stated above hodges' and hogue's testimony is inadmissible see par b p however even if we considered their testimony our conclusion would remain the same hodges and hogue testified about criminal activities by vernon officers hodges said that the fbi agents did not consider the financial impact those activities had on vernon or dondi financial their testimony about vernon's financial status consisted of examples of bad loans and accounting misrepresentations of delinquent loans to the federal regulatory authorities and was based on the reports some of which were prepared by other agents the testimony although marginally relevant to the liquidating value analysis is not helpful in deciding whether dondi financial stock had potential value as stated above we conclude that petitioners' dondi financial stock became worthless in conclusion we hold that petitioners may deduct dollar_figure in for worthless dondi financial stock d texana capital stock notice_of_deficiency respondent does not contend and we therefore need not consider whether petitioners had any debt-forgiveness income in respect of the dondi financial stock in or in the notice_of_deficiency respondent calculated the amount of petitioners' texana capital stock loss by subtracting what respondent determined petitioners' basis to be zero from the amount petitioners deducted dollar_figure respondent gives no reason for making this calculation if respondent was intending to challenge the timing of petitioners' deduction respondent also determined that petitioners did not establish that the amount deducted was a a loss and b sustained by you respondent describes the determination as broadly worded while the language in the previous sentence is broad the notice_of_deficiency also included the computation described earlier in this paragraph as we concluded above regarding the dondi financial stock we conclude that the notice_of_deficiency challenged petitioners' basis in their texana capital stock but not that it became worthless in see par a-4 p thus we need not address respondent's argument on brief that petitioners did not prove that their texana capital stock became worthless in if we had to decide whether was the year in which petitioners' texana capital stock became worthless however we would find that was the appropriate year in date petitioner agreed to sell his texana capital stock although a final agreement was never executed petitioners would have made a dollar_figure profit on the sale this suggests that the texana capital stock had value in there is no indication in the record that the stock became worthless until date when the fhlbb placed texana into receivership and appointed the fslic to liquidate texana thus if the year of worthlessness were in issue every indication from the record although sparse is that the texana capital stock became worthless in basis petitioners' basis in the texana capital stock is the amount petitioner paid for it sec_1012 the amount he paid includes cash and other_property given in exchange for the property and any liabilities petitioner assumed or to which the property is subject 461_us_300 331_us_1 petitioner bought big_number shares of texana capital stock for dollar_figure on date petitioner borrowed dollar_figure for the downpayment and executed notes for dollar_figure and dollar_figure to buy the stock respondent contends that petitioners have not proven that they had basis in the texana capital stock because they did not provide a copy of the dollar_figure promissory note or other documentary_evidence showing how much petitioner paid and that petitioner's only evidence of payment is his testimony we may not arbitrarily disregard testimony that is competent relevant credible and uncontradicted conti v commissioner f 3d pincite we found petitioner's testimony to be generally credible respondent also contends that petitioner did not provide documentary_evidence that he paid interest or principal on the dollar_figure promissory note respondent finally contends that petitioner did not prove that the dollar_figure he says that he paid in cash to buy texana capital stock went to lemons to buy the stock petitioner testified that he paid lemons dollar_figure on the dollar_figure note and about dollar_figure on the dollar_figure note and that he stopped paying lemons when the fslic's injunction made him insolvent despite respondent's skepticism we found petitioner to be credible we believe that petitioner made payments on the dollar_figure and dollar_figure notes and that he used those notes and the dollar_figure he borrowed to buy texana capital stock conclusion we hold that petitioners' basis in the texana capital stock was dollar_figure and conclude that petitioners are entitled to a dollar_figure worthless_stock deduction for texana capital stock in to reflect the foregoing and concessions decision will be entered under rule respondent does not contend that and we need not consider whether petitioners had any debt-forgiveness income in respect of the texana capital stock in or
